Order entered January 12, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01138-CR

                               JACOB WILSON, III, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                          Trial Court Cause No. 17-90023-422-F

                                            ORDER
       Before the Court is appellant’s January 10, 2018 second motion to extend time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before FEBRUARY 7, 2018. If appellant’s brief is not filed by February 7, 2018, this appeal

may be abated for the trial court to make findings in accordance with rule of appellate procedure

38.8. See TEX. R. APP. P. 38.8(b)(2).


                                                       /s/   LANA MYERS
                                                             JUSTICE